Exhibit 10.3

Second Amendment

To

Amended and Restated Employment Agreement

This SECOND AMENDMENT (this “Second Amendment”), effective as of May 10, 2017,
amends that certain Amended and Restated Employment Agreement, dated as of
July 1, 2007 (the “Agreement”), as previously amended by that First Amendment
dated December 15, 2008, by and between Entercom Communications Corp., a
Pennsylvania corporation (“Employer” or the “Company”) and Joseph M. Field
(“Executive”).

A  G  R  E  E  M  E  N  T

NOW, THEREFORE, in consideration of the premises, the mutual promises
hereinafter set forth, and other good and valuable consideration had and
received, the parties hereto, intending to be legally bound, hereby agree as
follows:

1.    Amendments.

a.    Sections 4.1 & 4.3 of the Agreement are hereby amended by striking the
phrase “three (3) times” in the first sentence of each section.

2.    Effect of Amendment. Except as expressly modified and amended herein, all
of the terms, conditions and provisions of the Agreement shall remain in full
force and effect and unchanged.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

“EXECUTIVE”    

/Joseph M. Field/

            5/10/2017 Joseph M. Field    

Date

“EMPLOYER”    

Entercom Communications Corp.,

a Pennsylvania corporation

    By:  

/Andrew P. Sutor, IV

            5/10/2017   Andrew P. Sutor, IV    

Date

  Senior Vice President, General       Counsel and Secretary    